Bell, Chief Judge.
The plaintiff sued the City of Winterville, *426Cromer, its employee and Mitchell. The action arose out of a vehicular collision involving cars" operated respectively by the plaintiffs minor son and the defendants Mitchell and Cromer. Cromer was operating a police car owned by the city. The trial resulted in a verdict and judgment for the plaintiff against Mitchell but in favor of the city and its employee. Mitchell was an uninsured motorist. Prior to the trial the court qualified and purged the jury as to the Georgia Farm Bureau Mutual Insurance Company which was the plaintiffs uninsured motorist carrier. The court refused to conduct a voir dire of the jury as to the Travelers Insurance Company which was the insurer of the municipality. The failure to qualify as to Travelers and the qualification of the jury as to Georgia Farm Bureau are separately enumerated as error. Neither has merit. The failure to qualify as to Travelers is in accord with the statutory authorization (Code Ann. § 56-2437) and with the holding in Mitchell v. City of Newnan, 125 Ga. App. 761 (188 SE2d 917). The statute expressly forbids any attempt to suggest the existence of insurance. Code Ann. ¿§ 56-2437 (Ga. L. 1960, pp. 289, 673). The qualification of Georgia Farm Bureau was authorized by Weatherbee v. Hutcheson, 114 Ga. App. 761 (152 SE2d 715).
Argued September 11, 1973
Decided November 29, 1973
Rehearing denied December 13, 1973.
Greer, Sartain & Carey, Joe B. Sartain, Jr., Robinson, Buice, Harben & Strickland, C. Frank Strickland, Jr., for appellants.
Erwin, Epting, Gibson & Chilivis, Gary B. Blasingame, for appellees.

Judgments affirmed.


Deen and Quillian, JJ., concur.